

115 HR 3991 IH: Expanded Access to Opioid Abuse Treatment Act of 2017
U.S. House of Representatives
2017-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3991IN THE HOUSE OF REPRESENTATIVESOctober 6, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 303(g)(2) of the Controlled Substances Act to allow certain pharmacists to
			 dispense narcotic drugs for maintenance or detoxification treatment
			 pursuant to the same waiver provisions as apply with respect to nurse
			 practitioners and physician assistants.
	
 1.Short titleThis Act may be cited as the Expanded Access to Opioid Abuse Treatment Act of 2017. 2.Eligibility of certain pharmacists for waivers for dispensing narcotic drugs for maintenance or detoxification treatmentSection 303(g)(2)(G)(iv) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(iv)) is amended—
 (1)by striking nurse practitioner or physician assistant each place it appears and inserting nurse practitioner, physician assistant, or pharmacist; and (2)in subclause (II)(aa), by inserting the American Pharmacists Association, before or any other organization.
			